Citation Nr: 0832819	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  03-32 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a bilateral leg 
disorder.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for depression.

7.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The veteran served on active duty from December 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2002 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which denied the benefits 
sought on appeal.  The veteran appealed those decisions to 
the BVA, and the case was referred to the Board for appellate 
review.  The Board remanded the case for further development 
in March 2005.  That development was completed, and the case 
has since been returned to the Board for appellate review.

A hearing was held on October 28, 2004, in Atlanta, Georgia, 
before, Steven L. Cohn, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not serve in Vietnam and is not shown by 
the competent evidence of record to have been exposed to 
Agent Orange.

3.  Hypertension did not manifest in service or to a 
compensable degree within one year thereafter and has not 
been shown to be causally or etiologically related to 
military service, including claimed herbicide exposure.

4.  Diabetes mellitus did not manifest during service or one 
year thereafter and has not been shown to be causally or 
etiologically related to the veteran's military service, 
including claimed herbicide exposure.

5.  The veteran has not been shown to currently have a back 
disorder that is causally or etiologically related to his 
military service.

6.  The veteran has not been shown to currently have a 
bilateral leg disorder that is causally or etiologically 
related to his military service

7.  The veteran has not been shown to currently have sleep 
apnea that is causally or etiologically related to his 
military service

8.  The veteran has not been shown to currently have 
depression that is causally or etiologically related to his 
military service

9.  The veteran had active military service of over 90 days 
during a wartime period.

10.  The veteran's nonservice-connected disabilities include 
hypertension, diabetes mellitus, a back disorder, a bilateral 
leg disorder, sleep apnea, and depression.   

11.  The veteran has been granted Social Security disability 
benefits effective from January 2002, and there is no 
indication in the file that he is no longer in receipt of 
such benefits.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not due to claimed Agent Orange exposure in service. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  Diabetes mellitus was not incurred in or aggravated by 
active service, may not be presumed to have been so incurred, 
and is not due to claimed Agent Orange exposure in service. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

3.  A back disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

4.  A bilateral leg disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110  (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

5.  Sleep apnea was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

6.  Depression was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

7.  The criteria for a permanent and total disability rating 
for VA non-service-connected pension purposes have been met. 
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.342, 4.15, 4.16, 4.17, and Part 4 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

With respect to the issue of entitlement to nonservice-
connected pension benefits, the Board has granted the 
veteran's claim in the decision below, and therefore, the 
benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the notice and assistance 
requirements have been met in regard to this issue, no harm 
or prejudice to the appellant has resulted. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the veteran's claims for service connection, 
the RO did provide the appellant with notice in April 2002, 
September 2002, and February 2003 prior to the initial 
decisions on the claims in July 2002 and May 2003, as well as 
in August 2003, March 2005, September 2005, and August 2006.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection. 
Specifically, the April 2002, August 2003, and March 2005 
letters stated that the evidence must show that he had an 
injury in military service or a disease that began in, or was 
made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  Additionally, the 
October 2003 statement of the case (SOC) and the January 2007 
and December 2007 supplemental statements of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims. 

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the April 2002, September 2002, 
February 2003, August 2003, March 2005, September 2005, and 
August 2006 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claims, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2002, September 2002, February 2003, August 2003, March 
2005, September 2005, and August 2006 letters notified the 
veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The April 2002, September 2002, 
February 2003, August 2003, and March 2005 letters also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the April 2002, September 2002, 
February 2003, August 2003, March 2005, September 2005, and 
August 2006 letters informed him that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims for service connection, but he was not provided 
with notice of the type of evidence necessary to establish 
disability rating and effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran pertaining to disability ratings and effective dates, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision. See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board concludes 
below that the veteran is not entitled to service connection 
for hypertension, diabetes mellitus, a back disorder, a 
bilateral leg disorder, sleep apnea, and depression.  Thus, 
any questions as to the disability rating or appropriate 
effective date to be assigned are rendered moot.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was also 
provided an opportunity to testify at a hearing before the 
Board, and he was afforded VA examinations in September 2005, 
October 2005, and November 2005 in connection with his claim 
for nonservice-connected pension benefits.  

The Board does acknowledge that the veteran has not been 
afforded a VA examination in connection with his claims for 
service connection for hypertension, diabetes mellitus, a 
back disorder, a bilateral leg disorder, sleep apnea, and 
depression.  Under the law, an examination or medical opinion 
is considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claims for service connection for hypertension, diabetes 
mellitus, a back disorder, a bilateral leg disorder, sleep 
apnea, and depression because such an examination would not 
provide any more pertinent information than is already 
associated with the claims file.  As will be explained, the 
veteran has not been shown to have had a disease, event, or 
injury during active military service.  The record contains 
no probative evidence that demonstrates otherwise.  
Therefore, because there is no event, injury, or disease in 
service to which a current disorder could be related, the 
Board finds that a VA examination is unnecessary. 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them an SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the veteran's claims.  The veteran also submitted 
statements in August 2006 in which he indicated that he had 
no further information to submit.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as 
cardiovascular-renal disease and diabetes mellitus, may be 
also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, chronic lymphocytic leukemia, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 72 Fed. Reg. 
32,395 (June 12, 2007).  This VA notice is the most recent 
determination made by VA based on consideration of the 
National Academy of Sciences (NAS) reports relating to 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in the Republic of Vietnam and each disease suspected to be 
associated with such exposure.  The latest NAS report was 
"Update 2004," which was published in March 2005.  

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of 
service connection provided by law is not the sole method for 
showing causation in establishing a claim for service 
connection for disability due to herbicide exposure.  See 
Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange).


A.  Hypertension

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
hypertension.  At the outset, the Board notes that the 
veteran has contended that he currently has hypertension that 
is related to herbicide exposure in service.  However, his 
service records do not show, nor does he contend, that he 
served in Vietnam.  Instead, he claims that he was exposed to 
herbicides while serving in Hawaii.  Although the veteran's 
service records do confirm that he served in Hawaii, a 
presumption of exposure is not available for a location other 
than Vietnam.  The veteran did submit information that he 
obtained from the Internet indicating that Agent Orange had 
been tested in Hawaii.  However, that information is general 
in nature and does not show that veteran himself was directly 
exposed to such herbicides.   

Moreover, hypertension is not shown to be associated with 
Agent Orange exposure because hypertension is not listed 
among the disorders for which a presumption based on 
herbicide exposure is warranted under § 3.309(e).  The Board 
does acknowledge the information obtained from the Internet 
indicating that there may be a relationship between heart 
disease and Agent Orange.  However, this evidence is general 
in nature, and no examiner has specifically related the 
information contained therein to the veteran. See Sacks v. 
West, 11 Vet. App. 314, 317 (1998) ("This is not to say that 
medical article and treatise evidence are irrelevant or 
unimportant; they can provide important support when combined 
with an opinion of a medical professional.").  As such, the 
Board finds that the information obtained from the Internet 
is of little probative value in regard to this issue.  Thus, 
the veteran has not been shown to have herbicide exposure in 
service or to have a disorder that is related to herbicide 
exposure.  Therefore, the Board finds that the veteran is not 
entitled to service connection on a direct or presumptive 
basis because of claimed herbicide exposure.

In addition, the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
hypertension.  In fact, he completed a dental patient history 
form in April 1968 in which he denied ever being treated for 
high blood pressure.  The Board does acknowledge that the 
veteran's blood pressure was recorded as 170/84 during a 
December 1964 examination and as 140/90 at the time of his 
August 1968 separation examination.  However, both clinical 
examinations found his heart and vascular system to be 
normal, and there was no diagnosis of hypertension.  He also 
denied having a medical history of high blood pressure at the 
time of his separation examination.  As such, the veteran 
appears to have had two elevated blood pressure readings, but 
there was no finding of hypertension on examination in 
service.  The Board notes that the term "hypertension" 
refers to persistently high arterial blood pressure.  Medical 
authorities have suggested various thresholds ranging from 
140 mm. Hg systolic and from 90 mm. Hg diastolic. See 
Dorland's Illustrated Medical Dictionary 635 (26th ed. 1985).  
Similarly, for VA rating purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater.  The term "isolated systolic hypertension" 
means that the systolic blood pressure is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm. See 38 C.F.R. § 4.104, Code 7101, Note 1 (2007).  

Moreover, the medical evidence of record does not show that 
the veteran sought treatment immediately following his 
separation from service or for many decades thereafter.  In 
fact, the September 2005 VA examiner indicated that the 
veteran had had hypertension since 1985.  In addition, a 
letter from a private physician dated in September 2003 
indicated that the veteran was diagnosed with hypertension in 
1999, and private medical records dated in September 2003 
further document the veteran as having reported the same 
onset date himself.   

Moreover, to find that the veteran had hypertension within 
one year of his separation, the disorder must be manifest to 
a degree of 10 percent or more in order to be presumed to 
have been incurred in service.  Under the criteria in the VA 
Schedule for Rating Disabilities for evaluating hypertensive 
vascular disease, a 10 percent evaluation is assigned for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  However, there is no medical evidence 
pertaining to hypertension within the one-year presumptive 
period.  Therefore, the Board finds that hypertension did not 
manifest in service or to a compensable degree within one 
year of his separation from service.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest manifestations of 
hypertension, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter. See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first symptoms of hypertension 
is itself evidence which tends to show that hypertension did 
not have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that hypertension 
manifested during service or within one year of his 
separation, the medical evidence of record does not link the 
veteran's current hypertension to his military service.  As 
noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which current 
hypertension could be related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Nor is there is any medical 
evidence of record that links any current disorder to a 
disease or injury in service.  Thus, the Board concludes that 
hypertension did not manifest during service or within one 
year of separation from service and has not been shown to be 
causally or etiologically related to an event, disease, or 
injury in service.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hypertension.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for hypertension is not warranted.


B.  Diabetes Mellitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for diabetes 
mellitus.  Initially, the Board notes that the veteran has 
contended that his diabetes mellitus is related to herbicide 
exposure in service.  Diabetes mellitus is listed among the 
disorders for which a presumption based on herbicide exposure 
is warranted under § 3.309(e).  However, as previously 
discussed, the evidence of record does not establish that he 
was exposed to herbicides during his period of service.  
Therefore, the Board finds that the veteran is not entitled 
to service connection on a direct or presumptive basis 
because of claimed herbicide exposure.

In addition, the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
diabetes mellitus.  In fact, the veteran's August 1968 
separation examination found his endocrine system to be 
normal.  Moreover, he did not seek treatment for such a 
disorder for many decades following his separation from 
service.  Indeed, the veteran's private physician submitted a 
letter in September 2003 in which he stated that the veteran 
was diagnosed with diabetes mellitus in 1999, and the 
September 2005 VA examiner also noted an onset in 1999.  The 
Board finds this gap in time significant, and, as noted 
above, it weighs against the existence of a link between a 
current diagnosis of diabetes mellitus and his time in 
service. Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that diabetes 
mellitus did not manifest during his period of service or 
within one year thereafter.

In addition to the lack of evidence showing that diabetes 
mellitus manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis of diabetes mellitus to the veteran's 
military service.  As noted above, the medical evidence does 
not show that there was an event, disease, or injury in 
service to which a current disorder could be related. See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there is any 
medical evidence of record that links a current disorder to a 
disease or injury in service.  In fact, the September 2005 VA 
examiner noted that there was no evidence of diabetes 
mellitus in service.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for diabetes mellitus.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for diabetes mellitus is not warranted. 


C.  Back Disorder, Bilateral Leg Disorder, and Sleep Apnea

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a back 
disorder, bilateral leg disorder, and sleep apnea.  His 
service medical records are negative for any complaints, 
treatment, or diagnosis of such disorders.  In fact, his 
August 1968 separation examination found his spine and lower 
extremities to be normal, and he denied having a medical 
history of cramps in his legs; arthritis; bone, joint, or 
other deformities; recurrent back pain; a "trick" or locked 
knee; foot trouble; neuritis; paralysis; and, frequent 
trouble sleeping.  The veteran also testified at his hearing 
before the Board that he had not injured his back in service.

Moreover, the medical evidence of record shows that the 
veteran did not seek treatment for these disorders until many 
decades following his separation from service.  In fact, the 
veteran testified at his hearing that he first developed back 
problems after an on-the-job injury in 1984 and that he was 
first treated for sleep apnea in the 1990s.  The September 
2005 VA examiner also indicated that the veteran's back pain 
began after he injured his back at his job in 1980 and noted 
that he was diagnosed with sleep apnea in 1999.  The Board 
finds this gap in time significant, and, as noted above, it 
weighs against the existence of a link between a current 
diagnosis of back disorder, bilateral leg disorder, and sleep 
apnea and his time in service. Cf. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  Therefore, 
the Board finds that back disorder, bilateral leg disorder, 
and sleep apnea did not manifest during his period of service 
or for many years thereafter.

In addition to the lack of evidence showing that a back 
disorder, bilateral leg disorder, and sleep apnea manifested 
during service or within close proximity thereto, the medical 
evidence of record does not link any current diagnosis to the 
veteran's military service.  As noted above, the medical 
evidence does not show that there was an event, disease, or 
injury in service to which a current disorder could be 
related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there is any medical evidence of record that links a 
current disorder to a disease or injury in service.  

Moreover, the post-service medical evidence of record 
indicates that the veteran had intercurrent injuries.  In 
this regard, private medical records dated from February 2001 
to February 2002 document the veteran as having sustained 
neck, shoulder, and back injuries in a motor vehicle accident 
in September 2000.  In addition, a private medical record 
dated in September 2003 indicated that the veteran sustained 
a low back injury in a job-related accident in 1999 as well 
as two motor vehicle accidents, which resulted in severe 
bilateral sciatica and pain radiating into his legs.  It was 
also noted that the veteran had injured his right knee and 
tore his meniscus while working in January 2002.  He was 
documented as having arthritic complains pertaining to both 
knees and degenerative joint disease of the left knee.  In 
addition, the September 2005 VA examiner stated that the 
veteran injured his back on a job in 1980 and sustained a 
second injury in 1999.  As such, it appears that the veteran 
had intercurrent injuries that may have caused his current 
back disorder and bilateral leg disorder.  

The Board does observe that the veteran submitted information 
obtained from the Internet to support the contention that he 
currently has sleep apnea that is related to his diabetes 
mellitus.  However, the fact remains that service connection 
has not been established for diabetes mellitus.  Moreover, 
this evidence is general in nature, and no examiner has 
specifically related the information contained therein to the 
veteran. See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Thus, the Board finds that the information 
obtain from the Internet is of little probative value with 
regard to this issue. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for back disorder, bilateral leg 
disorder, and sleep apnea.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for back disorder, 
bilateral leg disorder, and sleep apnea is not warranted. 





D.  Depression

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for depression.  
The Board does observe the veteran's contention that his 
depression resulted from a denial of admission to Officer 
Candidate School in San Antonio, Texas, at Lackland Air Force 
Base, due to claimed prejudice and discrimination by his 
recruiter and superior officers.  The veteran claimed that 
the incident was reported to his Congressman, who represented 
Jacksonville, Florida, and as a result, was investigated by 
the Air Force Adjutant General at Keesler Air Force Base in 
Mississippi.  He further alleged that he received 
psychological counseling while stationed at Keesler Air Force 
Base and Hickam Air Force Base in Hawaii, which resulted in 
his early separation from the Air Force.  The veteran also 
testified at his hearing before the Board that he received 
counseling from chaplains while in the service, but never saw 
a psychiatrist.  

A letter was sent to the veteran in August 2006 requesting 
that he provide specific details regarding his rejection from 
Officer Candidate School, including the dates, locations, and 
names of chaplains.  The veteran responded in August 2006 and 
December 2006 and indicated that the information was already 
in the claims file and that he did not have any additional 
information or evidence to submit.  However, the Board notes 
that the evidence of record does not show that he was 
rejected from Officer Candidate School or received any type 
of counseling.  

Indeed, the veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of a psychiatric 
disorder.  In fact, his August 1968 separation examination 
did not reveal any psychiatric abnormalities, and he denied 
having a medical history of depression, excessive worry, and 
nervous trouble of any sort.  Moreover, the veteran did not 
seek treatment for depression for many decades following his 
separation from service.  In fact, VA medical records dated 
in July 2002, which pre-date the filing of his claim for 
service connection for depression, indicate that the 
veteran's employment was terminated due to insubordination in 
August 2001.  The veteran indicated that he was under a great 
deal of stress to produce and left the work place due to 
chest pains that were diagnosed as heart disease.  He stated 
that he never fully recovered from the loss and first noticed 
the onset of depression.  VA medical records dated in July 
2002 also indicate that the veteran related that after being 
diagnosed with coronary artery disease, hypertension, and 
diabetes in 2001 he began having problems with anxiety and 
his depression worsened.  He began treatment with 
prescription medication in 2001.  The veteran also testified 
at his hearing before the Board that he was first treated in 
2001.  In addition, the September 2005 VA examiner indicated 
that the veteran was discovered to have depression in 2001 
after his multiple illnesses and termination of employment.  
The veteran did tell the October 2005 VA examiner that his 
first episode of depression and anxiety occurred after he was 
rejected for Officer Candidate School.  However, he related 
that the episode was limited in duration and indicated that 
he began having more problems with anxiety and depression 
after being diagnosed with coronary artery disease, 
hypertension, and diabetes in 2001.

The Board finds this gap in time between the veteran's period 
of service and the onset of his current depression to be 
significant, and, as noted above, it weighs against the 
existence of a link between a current diagnosis of depression 
and his time in service. Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding, in an aggravation context, 
that the Board may consider a prolonged period without 
medical complaint when deciding a claim).  Therefore, the 
Board finds that depression did not manifest during his 
period of service or for many years thereafter.

In addition to the lack of evidence showing that depression 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis of depression to the veteran's military service.  
As noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which a 
current disorder could be related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Nor is there is any medical 
evidence of record that links a current disorder to a disease 
or injury in service.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for depression.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for depression is not warranted. 


II.  Nonservice-connected Pension

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
or totally disabled due to nonservice-connected disabilities 
not the result of his or her own willful misconduct. 38 
U.S.C.A. § 1521(a).  "Permanent and total disability" will 
be held to exist when an individual is unemployable as a 
result of disabilities that are reasonably certain to last 
throughout the remainder of that person's life. 38 C.F.R. §§ 
3.340(b), 4.15.  Pension cases must be adjudicated applying 
both "objective" and "subjective" standards. Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992).

A veteran may establish that he or she has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation. 38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  A 
veteran who suffers the permanent loss of use of both hands 
or both feet, or of one hand and one foot, or of the sight of 
both eyes, or becomes permanently helpless or permanently 
bedridden, will be considered permanently and totally 
disabled for pension purposes. 38 C.F.R. § 4.15.

The provisions of 38 U.S.C.A. § 1502 were amended, effective 
in September 2001, to provide that VA will consider a veteran 
to be permanently and totally disabled if he is a patient in 
a nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes. Pub. L. No. 107-103, Section 206(a), 115 Stat. 990 
(Dec. 27, 2001).

Otherwise, a finding of permanent and total disability based 
solely on "objective" criteria requires rating each 
disability under the appropriate diagnostic code of the VA's 
Schedule for Rating Disabilities, to determine whether the 
veteran has a combined 100 percent schedular rating for 
pension purposes. Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992).  Permanent and total disability evaluations for 
pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary, or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization. 38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he or she has a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment. 38 U.S.C.A. §§ 
1502, 1521(a); 38 C.F.R. § 4.17.  However, if there is only 
one such disability, it must be ratable at 60 percent or 
more; if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more. 38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted, 
in an exceptional case, on an extra-schedular basis, if the 
veteran is unemployable by reason of his or her disabilities, 
age, occupational background, and other related factors. 38 
C.F.R. §§ 3.321(b)(2), 4.17(b).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to nonservice-connected pension benefits.  
His service records show that he had active duty service from 
December 1964 to September 1968, which was during the Vietnam 
Era. See 38 C.F.R. § 3.2.  As such, he did serve for more 
than 90 days during a period of war. Thus, the remaining 
question is whether the evidence establishes that the veteran 
is permanently and totally disabled due to nonservice-
connected disabilities not the result of his own willful 
misconduct. 

The veteran's nonservice-connected disabilities include 
hypertension, diabetes mellitus, a back disorder, a bilateral 
leg disorder, sleep apnea, and depression.  The October 2005 
VA examiner indicated that the veteran had worked as a 
purchasing agent for six years following his separation from 
service and then became a full-time truck driver for 12 
years.  He last worked full-time in 2000 and subsequently 
worked part-time.  He was last employed in 2002.

The October 2005 VA examiner commented that the veteran's 
persistent symptoms of anxiety and depression interfere with 
his being gainfully employed, and the November 2005 VA 
examiner indicated that the veteran had lumbar facet 
arthropathy and degenerative disc disease that would preclude 
him from performing his usual occupation as a truck driver.  
The November 2005 VA examiner also noted that the veteran's 
current knee examination supported a history and symptoms 
that would preclude him from obtaining regular employment as 
a truck driver. 

In addition, the Board finds the December 2004 decision of 
the Social Security Administration (SSA) to be particularly 
significant.  That decision noted that the veteran had a 
college education and that his past relevant work experience 
included being a stock supervisor, customer service 
representative, and a truck driver.  It was noted that he had 
not worked since January 2002.  Following a review of the 
evidence, SSA granted the veteran disability benefits 
effective from January 2002.  As previously noted, the 
provisions of 38 U.S.C.A. § 1502 were amended, effective in 
September 2001, to provide that VA will consider a veteran to 
be permanently and totally disabled if he is determined to be 
disabled for Social Security Administration purposes. Pub. L. 
No. 107-103, Section 206(a), 115 Stat. 990 (Dec. 27, 2001).  
Therefore, the veteran is considered to be permanently and 
totally disabled.  Accordingly, he is entitled to nonservice-
connected pension benefits.  







ORDER

Service connection for hypertension is denied. 

Service connection for diabetes mellitus is denied.

Service connection for a back disorder is denied.

Service connection for a bilateral leg disorder is denied.

Service connection for sleep apnea is denied.

Service connection for depression is denied.

Subject to the provisions governing the award of monetary 
benefits, a permanent and total disability rating for 
nonservice-connected disability pension purposes is granted.  




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


